DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
     Claim 2, drawn to “wherein the light is irradiated to the laboratory sample container in form of parallel rays at the respective projection angles", classified in G01N15/1434.
     Claim 3, drawn to “wherein the projections form a sonogram", classified in G01N15/1563.
     Claim 4, drawn to “wherein the properties of the laboratory sample are the light attenuation coefficients of the laboratory sample as a function of a position inside the laboratory sample container", classified in G01N2021/8455.
     Claim 5, drawn to “wherein the irradiated light has a wavelength chosen from the visible or infrared wavelength range", classified in G01N21/00.
     Claim 6, drawn to “wherein the determined properties are light attenuation coefficients of the laboratory sample as a function of position inside the laboratory sample container", classified in G01N2021/8455.
     Claim 8, drawn to “wherein the at least one other component is cruor, a separating medium or air", classified in G01N2015/0065.
     Claims 9-11 and 14, drawn to “further comprises, detecting foreign matter in the serum based on the determined properties” (from claim 9), classified in G01N33/48714.
     Claim 12, drawn to “wherein the properties of labels comprise if a label is placed on the laboratory sample container, an extension of a label placed on the laboratory sample container, a thickness of a label, and/or number of layers of label", classified in G01N21/909.
     Claim 13, drawn to “further comprises, classifying the laboratory sample based on the determined properties", classified in G01N15/1463.
     Claim 15, drawn to “further comprises determining a liquid level of the laboratory sample comprised in the laboratory sample container based on the determined properties ", classified in G01N2035/1025.
     Claim 16, drawn to “further comprises, performing a rough cell analysis based on the determined properties", classified in G01N2015/0065.
     Claim 19, drawn to “wherein the light source comprises a plurality of linearly arranged laser diodes", classified in G01N2021/5961.
     Claim 20, drawn to “wherein the light detector comprises a plurality of linearly arranged laser photo detectors", classified in G01N2021/5961.

Note that claims 1, 7, 17, and 18 will be examined along with one of Inventions I-XIII.

Claims 1, 7, 17, and 18 link(s) inventions I-XIII.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-XIII are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael P LaPage/Primary Examiner, Art Unit 2886